We are of the opinion that the action cannot be maintained. By the terms of the agreement, the one dollar per week from the wages of the plaintiff's son, Frank Brown Pardey, retained by the defendant, was not payable until the expiration of three years, during which he was to remain in the defendant's employment. This term did not expire until April 17, 1896, and the suit was brought February 8, 1896, and consequently before the money was payable in any event.
But apart from this consideration, the plaintiff is not entitled to the money. The agreement provides for its payment, not to the plaintiff but to his son. By confirming and approving the agreement between the son and the defendant the plaintiff in effect emancipated his son, so far as the wages earned under the contract were concerned, and gave the wages to his son. They became, therefore, the property of the son, and not the property of the plaintiff.
Case remitted to the District Court of the Sixth Judicial District, with direction to enter judgment for the defendant for costs.